Little, J.
That a justice of the peace stated in the hearing of a jury trying an appeal his opinion that the testimony of an absent witness (without stating what it was) would be material for the defendant, though highly improper conduct on the part of the magistrate, was not, alone, sufficient to constrain the superior court to sustain a certiorari sued out by the defendant for the purpose of setting aside a verdict rendered against him at such trial, when it appeared that this verdict was fully supported by the testimony actually introduced.

Judgment affirmed.


All the Justices concurring.